Case: 10-31162 Document: 00511497686 Page: 1 Date Filed: 06/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 3, 2011
                                     No. 10-31162
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ANTONIO TYSON,

                                                   Petitioner–Appellant,

v.

WALTER REED, District               Attorney;     ROBERT        C.   TANNER,        Warden;
LOUISIANA STATE,

                                                   Respondents–Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-7619


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Antonio Tyson, Louisiana prisoner # 331834, has filed a motion for a
certificate of appealability (COA) challenging his convictions for forcible rape,
armed robbery, and aggravated burglary. Tyson seeks to appeal the denial of his
Federal Rule of Civil Procedure 60(b) motion.
       To the extent that a COA is required, it is denied. See Slack v. McDaniel,
529 U.S. 473, 484 (2000). To the extent that a COA is not required, the district


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-31162 Document: 00511497686 Page: 2 Date Filed: 06/03/2011

                                  No. 10-31162

court’s judgment denying the Rule 60(b) motion is affirmed. See Bailey v. Cain,
609 F.3d 763, 767 (5th Cir. 2010), cert. denied, 131 S. Ct. 931 (2011); Seven Elves,
Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A Jan. 1981). The motion for
appointment of counsel is also denied. See Jackson v. Dallas Police Dep’t, 811
F.2d 260, 261-62 (5th Cir. 1986) (per curiam); Schwander v. Blackburn, 750 F.2d
494, 502-03 (5th Cir. 1985).
      AFFIRMED; MOTIONS DENIED.




                                         2